Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 2 is objected to because of an informality: the word “of” should be inserted between “a second helical conical surface (422)” and “the bidirectional tapered helical hole”. Claim 6 is objected to because of an informality: “tapped” in line 4 should be changed to “tapered”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 6 requires the internal and external thread to respectively comprise two tapered holes and two truncated cone bodies, wherein upper surfaces of the tapered holes and truncated cone bodies are joinable with upper surfaces of adjacent holes/cone bodies. However, claim 1 requires that at least one of the internal thread and external thread comprises a rectangular groove structure. As illustrated in figures 4, 6, and 7, Applicant’s disclosure teaches the groove structure to be located between adjacent threads. Thus, Applicant’s disclosure does not teach one of the internal and external threads comprising the rectangular groove structure and both the internal and external thread being formed of holes/cone bodies with upper surfaces joinable with upper surfaces of holes/cone bodies of adjacent threads.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the olive-like shape of the symmetric bidirectional helical tapered configuration comprises at least one of a bidirectional tapered helical hole (41) and a bidirectional helical truncated cone body. Claim 1 also recites the symmetric bidirectional tapered thread arrangement is such that the internal thread (6) and the external thread (9) are fit together to have the bidirectional helical truncated cone body received in and housed by the bidirectional tapered helical hole an internal conical surface of the bidirectional tapered helical hole of the internal thread (6) and the an external conical surface of the bidirectional helical truncated cone body of the external thread (9) mutually bear each other. Thus, it is unclear whether the claim requires both the bidirectional tapered helical hole and the bidirectional helical truncated cone body, or, if only one is required.
Claim 1 recites housed by the bidirectional tapered helical hole an internal conical surface. There appears to be words missing between the helical hole and an internal conical surface, thus rendering the limitation confusing.
Claim 2 recites rotating by a full circle of 360 degrees. It is unclear how the shape is rotated by a circle. For purposes of examination, this limitation will be interpreted to mean the shape rotating 360 degrees.
Claim 2 recites the following elements multiple times: a bidirectional conical surface, a rotary body, two inclined sides, a right-angled trapezoid union, lower bottom sides, two identical right-angled trapezoids, and right angled sides. Thus, it is unclear if the subsequent recitation of each element is referring to the original recitation of each element, has the same shape as the original recitation, or can be a different element/shape.
Claims 3 and 4 each recite: the right angled trapezoid union, the right angled sides, and the identical right-angled trapezoids. It is unclear whether these elements are referring to the first recitation of claim 2, the second recitation in claim 2, or both.
Claim 6 recites the upper top surfaces of the two tapered holes are respectively joinable with upper top surfaces of adjacent bidirectional tapered helical holes (41); and the upper top surfaces of the two truncated cone bodies are respectively joinable with upper top surfaces of adjacent bidirectional truncated cone bodies. The use of the term “joinable” makes it seem like the upper top surfaces can be separated from adjacent holes/truncated cone bodies. However, Applicant’s disclosure teaches external and internal threads that don’t have moving parts, and wherein the upper surfaces are joined to upper surfaces of adjacent holes/truncated cone bodies. Thus, it light of Applicant’s disclosure, it is unclear if the upper top surfaces must be joined to adjacent upper surfaces, or if they can be separated and merely be joinable.
Claims 5, 7 and 11-17 are rejected for depending from claims 1 and/or 2.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,567,483 (“Hotine”).
Claim 1 recites a connection pair formed as a symmetric bidirectional tapered thread arrangement in an olive-like shape, comprising an external thread (9) and an internal thread (6) in mutual thread fit, wherein the symmetric bidirectional tapered thread is arrangement comprises at least one unit thread segment that includes a symmetric bidirectional helical tapered configuration formed with the olive- like shape (93) having an enlarged middle and two reduced ends; the olive-like shape of the symmetric bidirectional helical tapered configuration comprises at least one of a bidirectional tapered helical hole (41) and a bidirectional helical truncated cone body (71); the bidirectional tapered helical hole (41) is formed in an internal surface of a cylindrical body (2) and exists in the form of a void space that defines a thread configuration of the internal thread (6), and the bidirectional helical truncated cone body (71) in is formed on an external surface of a columnar body (3) and exists in the form of a physical body that defines a thread configuration of the external thread. Hotine teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut, i.e. mutual thread fit (figs. 1 & 2, col. 2 lines 5-43). As illustrated in fig. 2, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional (col. 2 lines 5-20). As illustrated in fig. 2, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. olive-like shape, wherein the middle is relatively large compared to the ends.
Claim 1 further recites the symmetric bidirectional helical tapered configuration comprises a left conical surface that has a left taper (95) of a first taper angle and a right conical surface that has a right taper (96) of a second taper angle; the left taper (95) and the right taper (96) are set in opposite directions and the left taper (95) and the right taper (96) are of identical or substantially identical taper angles. Hotine teaches the threads being a standard national v thread having left and right tapers (fig. 2, col. 2 lines 5-43). Further, one of skill in the art will appreciate that a standard national v thread has symmetric flanks, with the flank angles being 30 degrees each.
Hotine further teaches the symmetric bidirectional tapered thread arrangement is such that the internal thread (6) and the external thread (9) are fit together to have the bidirectional helical truncated cone via body received in and housed by the bidirectional tapered helical hole an internal conical surface of the bidirectional tapered helical hole of the internal thread (6) and an external conical surface of the bidirectional helical truncated cone body of the external thread (9) mutually bear each other (fig. 2 of Hotine) ; and a rectangular groove structure is formed in at least one of the bidirectional tapered helical hole of the internal thread (6) and the bidirectional helical truncated cone body of the external thread (9), the rectangular groove structure being helically coextensive with the symmetric bidirectional helical tapered configuration (fig. 2, col. 2 lines 5-20, i.e. rectangular grooves 12). 
Regarding claim 7, Hotine further teaches the rectangular groove structure is formed in the bidirectional tapered helical hole of the internal thread at a location corresponding to a major diameter of the internal thread (6), or alternatively, the rectangular groove structure is formed in the bidirectional helical truncated cone body of the external thread at a location corresponding to a minor diameter of the external thread (fig. 2). 
Claim 16 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53°. As detailed in the rejection to claim 1 above, one of skill in the art will appreciate that standard v threads comprise taper angles that are 30 degrees with respect to a line normal to the central axis.
Claim 17 recites the first taper angle is greater than or equal to 53 and less than 180, and the second taper angle is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, one of skill in the art will appreciate that standard v threads comprise taper angles that are 30 degrees with respect to a line normal to the central axis. Thus, with respect to the central axis, the angles will be 60 degrees.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0131839 (“Kondo”) in view of US Patent No. 5,672,037 (“Iwata”) and US Patent No. 3,701,372 (“Breed”).
Claim 1 recites a connection pair formed as a symmetric bidirectional tapered thread arrangement in an olive-like shape, comprising an external thread (9) and an internal thread (6) in mutual thread fit, wherein the symmetric bidirectional tapered thread is arrangement comprises at least one unit thread segment that includes a symmetric bidirectional helical tapered configuration formed with the olive- like shape (93) having an enlarged middle and two reduced ends. Kondo teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut, i.e. mutual thread fit (figs. 3a, 6 & 7, paras. [0046] & [0054]). As illustrated in figs. 3a, 6 & 7, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional. In view of Applicant’s disclosure, olive-like shape is being interpreted to include a cylindrical-like shape having v-shaped ends. As illustrated in fig. 1, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. olive-like shape, wherein the middle is relatively large compared to the ends.
Kondo further teaches the olive-like shape of the symmetric bidirectional helical tapered configuration comprises at least one of a bidirectional tapered helical hole (i.e. hole of nut 40 illustrated in fig. 7) and a bidirectional helical truncated cone body (i.e. bolt illustrated in fig. 5); the bidirectional tapered helical hole (41) is formed in an internal surface of a cylindrical body (fig. 7) and exists in the form of a void space that defines a thread configuration of the internal thread (the hole of the nut 40 is empty space), and the bidirectional helical truncated cone body (71) in is formed on an external surface of a columnar body (figs. 2, 3a, 5 & 6) and exists in the form of a physical body that defines a thread configuration of the external thread (wherein the bolt 30 and thread is made of a material).
Claim 1 also recites the symmetric bidirectional helical tapered configuration comprises a left conical surface that has a left taper (95) of a first taper angle and a right conical surface that has a right taper (96) of a second taper angle; the left taper (95) and the right taper (96) are set in opposite directions; the symmetric bidirectional tapered thread arrangement is such that the internal thread (6) and the external thread (9) are fit together to have the bidirectional helical truncated cone via body received in and housed by the bidirectional tapered helical hole an internal conical surface of the bidirectional tapered helical hole of the internal thread (6) and an external conical surface of the bidirectional helical truncated cone body of the external thread (9) mutually bear each other. As illustrated in fig. 3a, each thread 32 comprises two tapers that extend in opposite directions such that they form a cone shape, and, each extend at an angle with respect to an axis of the bolt. In addition, the cone thread of the bolt is housed in the matching thread of the hole of the nut such that the threads engage/bear on each other (figs. 6 & 7, para. [0054]).
Kondo fails to explicitly teach the tapered thread being symmetric and the left taper (95) and the right taper (96) are of identical or substantially identical taper angles. However, this would have been obvious in view of Iwata.
Iwata is also directed to a bolt and threaded female member (col. 1 lines 5-9). lwata teaches the threads to comprise two tapered flanks that form a triangular-like shaped thread. Iwata teaches that it is known for each of the tapered flanks to have the same angle with respect to a line normal to the longitudinal axis of the bolt, wherein the angle is 30 degrees (figs. 8 & 9, col. 1 lines 10-14, col. 4 lines 36-47).
In this case, both Kondo and Iwata teach a threaded bolt having threads with two tapered surfaces. lwata teaches that it is predictable for a bolt and female threaded member to function properly when the angles of the two tapered surfaces are both 30 degrees with respect to a line normal to the longitudinal axis of the bolt. Thus, it would be obvious to modify Kondo such that the tapered surfaces of the threads have an angle of 30 degrees with respect to a line normal to the longitudinal axis of the bolt.
Kondo fails to explicitly teach a rectangular groove structure is formed in at least one of the bidirectional tapered helical hole of the internal thread (6) and the bidirectional helical truncated cone body of the external thread (9), the rectangular groove structure being helically coextensive with the symmetric bidirectional helical tapered configuration. However, this would have been obvious in view of Breed.
Breed is also directed to a threaded connection wherein the external thread is configured to interfere with the internal thread (col. 1 lines 8-15). Breed teaches the bolt to comprise a first set of threads 16a that are configured to freely run in the internal threads, and a second set of threads 16b configured to interfere with the internal threads (fig. 3, col. 7 lines 36-51). Breed teaches to provide rectangular recesses 36 at the roots of the external thread in order to provide an area for the deformed threads to prevent seizure between the bolt and nut, thus allowing unscrewing (figs. 3-4, col. 9 lines 16-68, col. 10 lines 10-29). 
In this case, both Kondo and breed teach internal and external threads wherein one region of the external threads is configured to provide an interference fit with the internal threads that leads to deformation of at least one of the threads (Kondo, para. [0054]). Breed teaches that it is predictable to provide recesses at the root of one of the threads to accommodate material of the thread that has been swaged/deformed. This allows deformation of the threads to occur without the threads seizing, which prevents unscrewing. Thus, in order to prevent seizing of the threads of Kondo, it would be obvious to provide rectangular grooves at the root of one of the internal and external thread to accommodate deformed/swaged thread material.
Claim 2 recites the bidirectional tapered helical hole (41) that defines the thread configuration of internal thread (6) comprises a bidirectional conical surface (42) including a first helical conical surface (421) of the bidirectional tapered helical hole and a second helical conical surface (422) the bidirectional tapered helical hole, and an internal helical line (5). Kondo teaches the internal thread to be helical and to comprise left and right tapers which form left and right conical surfaces (figs. 3a & 7, paras. [0046] & [0054]). Kondo further teaches an internal helical line, i.e. the connection point between the tapers and/or the connection point between adjacent threads (fig. 7). Kondo further teaches the bidirectional helical truncated cone body (71) that defines the thread configuration of the external thread (9) comprises a bidirectional conical surface (72) including a first helical conical surface (721) of the helical truncated cone body, and a second helical conical surface (722) of the helical truncated cone body (left and right tapered surfaces of thread 32 of fig. 3a), and an external helical line (i.e. the connection point between the tapered surfaces and/or the connection point between adjacent threads).
Claim 2 also recites a shape formed by the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional conical surface (42) of the bidirectional tapered helical hole, corresponds to a shape of an external helical lateral surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union circumferentially rotating by a full circle of 360 degrees about a central axis of the columnar body (3), while axially moving along the central axis of the columnar body (3), wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two identical right-angled trapezoids, wherein the right-angled trapezoids have right-angled sides that coincide with the central axis of the columnar body (3); and a shape formed by the first helical conical surface (721) and the second helical conical surface (722) of the bidirectional conical surface (72) of the helical truncated cone body- corresponds to a shape of an external helical surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union circumferentially rotating by a full circle of 360 degrees about the central axis of the columnar body (3) while axially moving along the central axis of the columnar body, wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two identical right- angled trapezoids having right-angled sides that coincide with the central axis of the columnar body. As illustrated in annotated fig. 3a below, each thread is the same shape as the claimed trapezoids.

    PNG
    media_image1.png
    579
    467
    media_image1.png
    Greyscale

As illustrated above, each thread is formed of two right angled trapezoids joined at their lower bottoms. Further, as detailed in the rejection to claim 1 above, since both flanks of the thread have the same angle with the longitudinal axis of the bolt, the trapezoids are identical with the right angled sides of the trapezoid will both be on the rotation center of the bolt. In addition, since the threads are helical with a pitch equal to the width of a thread (figs. 1, 3a, & 6), the helical thread of Kondo can be formed by  axially moving the trapezoids at a constant speed along a central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center.
Claim 3 recites a distance that the right-angled trapezoid union axially moves for the right-angled trapezoid union rotating about the central axis for a full circle of 360 degrees is equal to at least one time a sum of lengths of the right-angled sides of the two identical right-angled trapezoids. As illustrated in figs. 3a & 6 of Kondo, the pitch is equal to a width of the thread since each thread leads directly into the next thread 32 (para. [0054]). Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread 32, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 3a provided in the rejection to claim 2 above.
Claim 4 recites a distance that the right-angled trapezoid union axially moves for the right-angled trapezoid union rotating about the central axis for a full circle of 360 degrees is equal to a sum of lengths of the right-angled sides of the two identical right-angled trapezoids. As illustrated in figs. 3a & 6 of Kondo, the pitch is equal to a width of the external thread since each thread 32 leads directly into the next thread 32 (para. [0054]). Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread 32, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 3a provided in the rejection to claim 2 above.
Claim 5 recites the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional tapered helical hole, and the internal helical line (5) are all continuous helical surfaces and a continuous helical line, respectively. Kondo teaches the threads to be a continuous helical thread (fig.1 , paras. [0039] & [0054]).
Claim 6 recites the thread configuration of the internal thread (6) is formed by symmetrically and oppositely joining lower bottom surfaces of two tapered holes (4) to form the bidirectional tapped helical hole (41), wherein upper top surfaces of the two tapered holes are located on two opposite ends of the bidirectional tapered helical hole (41), and wherein the upper top surfaces of the two tapered holes are respectively joinable with upper top surfaces of adjacent bidirectional tapered helical holes (41); and the thread configuration of the external thread (9) is formed by symmetrically and oppositely joining lower bottom surfaces of two truncated cone bodies (7) to form the bidirectional helical truncated cone body (71), wherein upper top surfaces of the two truncated cone bodies are located on two opposite ends of the bidirectional helical truncated cone body (71), and wherein the upper top surfaces of the two truncated cone bodies are respectively joinable with upper top surfaces of adjacent bidirectional truncated cone bodies. As illustrated in the rejection to claim 1 above, it is obvious to modify Kondo in view of Breed such that only the section of the external thread that is configured to deform is provided with the groove structure (Hotine, fig. 3, col. 7 lines 36-51). Thus, since the internal thread of Kondo et al. and at least a portion of the external thread of Kondo et al. comprise threads that lead directly into the next thread such that the flanks are joined (figs. 3-7 of Kondo), both the internal thread and the portion of the external thread delimit holes and truncated cone bodies, respectively, that are joined at bottom surfaces thereof and have top surfaces joined to top surfaces of adjacent threads.
Claim 7 recites the rectangular groove structure is formed in the bidirectional tapered helical hole of the internal thread at a location corresponding to a major diameter of the internal thread (6), or alternatively, the rectangular groove structure is formed in the bidirectional helical truncated cone body of the external thread at a location corresponding to a minor diameter of the external thread. As detailed in the rejection to claim 1 above, the rectangular groove is formed at a major diameter of the internal thread.
Claim 13 recites the first helical conical surface (721) and the second helical conical surface (722) of the helical truncated cone body, and the external helical line (8) are continuous helical surfaces and a continuous helical line, respectively. Kondo teaches the threads to be a continuous helical thread (fig.1 , paras. [0039] & [0054]).
Claim 16 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53°. As detailed in the rejection to claim 1 above, the first and second angles are both 30 degrees with respect to a line normal to the central axis.
Claim 17 recites the first taper angle is greater than or equal to 53 and less than 180, and the second taper angle is greater than or equal to 53 and less than 180. As detailed in the rejection to claim 1 above, the first and second angles are both 30 degrees with respect to a line normal to the central axis. Thus, with respect to the central axis, the angles will be 60 degrees.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Regarding claims 11 and 15, Kondo et al. fail to explicitly teach the internal thread (6) comprises a single-pitch screw thread that is of an incomplete conical geometry, and, the external thread (9) comprises a single-pitch screw thread that is of an incomplete conical geometry. However, this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (para. [0001] & [0036]). Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both Kondo and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads of the internal and external threads to be incomplete.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. as applied to claim 2 above, and further in view of USPGPub No. 2019/0309787 (“Limatoc”).
Regarding claims 12 and 14, Kondo et al. fail to explicitly teach the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional tapered helical hole, and the internal helical line (5) are non-continuous helical surfaces and a non-continuous helical line, respectively, and, the first helical conical surface (721) and the second helical conical surface (722) of the helical truncated cone body, and the external helical line (8) are non-continuous helical surfaces and a non-continuous helical line, respectively. However, this would have been obvious in view of Limatoc.
Limatoc is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoc teaches that continuous and discontinuous threads are known substitutes for male and female threads (paras. [0040] & [0056]).
In this case, both Kondo et al. and Limatoc teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, Limatoc teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of Kondo et al. such that the threads are discontinuous.
Claims 2, 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hotine as applied to claim 1 above, and further in view of Kondo.
Regarding claim 2, Hotine further teaches the bidirectional tapered helical hole (41) that defines the thread configuration of internal thread (6) comprises a bidirectional conical surface (42) including a first helical conical surface (421) of the bidirectional tapered helical hole and a second helical conical surface (422) the bidirectional tapered helical hole (left and right tapered surfaces of internal thread illustrated in fig. 2), the bidirectional helical truncated cone body (71) that defines the thread configuration of the external thread (9) comprises a bidirectional conical surface (72) including a first helical conical surface (721) of the helical truncated cone body, and a second helical conical surface (722) of the helical truncated cone body (left and right tapered surfaces of external thread illustrated in fig. 2). 
Hotine fails to explicitly teach an internal helical line and an external helical line. However, this would have been obvious in view of Kondo. Kondo is also directed to a threaded connection. Kondo teaches that the flanks of external and internal threads can meet at a tip of the thread (figs. 3a, 3b & 5-7) instead of having a flat crest.
In this case, both Hotine and Kondo teach v-shaped threads. While Hotine teaches the threads having a flat crest, Kondo teaches that the flanks meeting at a tip is a known substitute. Further, given the rectangular grooves at the roots of both the internal and external threads of Hotine (fig. 2 of Hotine), it would be predictable that providing a tip on the threads of Hotine will provide a suitable threaded connection since the grooves will provide a volume for the tip to occupy. Thus, it would be obvious to modify the threads of Hotine such that the left and right tapers meet at a tip of the thread. 
Given the above modification, the tip of the external and internal threads is interpreted as the external helical line and internal helical line, respectively.
Claim 2 also recites a shape formed by the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional conical surface (42) of the bidirectional tapered helical hole, corresponds to a shape of an external helical lateral surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union circumferentially rotating by a full circle of 360 degrees about a central axis of the columnar body (3), while axially moving along the central axis of the columnar body (3), wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two identical right-angled trapezoids, wherein the right-angled trapezoids have right-angled sides that coincide with the central axis of the columnar body (3); and a shape formed by the first helical conical surface (721) and the second helical conical surface (722) of the bidirectional conical surface (72) of the helical truncated cone body- corresponds to a shape of an external helical surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union circumferentially rotating by a full circle of 360 degrees about the central axis of the columnar body (3) while axially moving along the central axis of the columnar body, wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two identical right- angled trapezoids having right-angled sides that coincide with the central axis of the columnar body. As illustrated in annotated fig. 3a of Kondo below, each thread is the same shape as the claimed trapezoids.

    PNG
    media_image1.png
    579
    467
    media_image1.png
    Greyscale

As illustrated above, each thread is formed of two right angled trapezoids joined at their lower bottoms. Further, as detailed in the rejection to claim 1 above, since both flanks of the thread have the same angle with the longitudinal axis of the bolt, the trapezoids are identical with the right angled sides of the trapezoid will both be on the rotation center of the bolt. In addition, since the threads are helical (figs. 1-2 of Hotine), the helical thread of Hotine et al. can be formed by  axially moving the trapezoids at a constant speed along a central axis of the columnar body while circumferentially rotating at a constant speed with right-angled sides of the right-angled trapezoid union as a rotation center.
Claim 3 recites a distance that the right-angled trapezoid union axially moves for the right-angled trapezoid union rotating about the central axis for a full circle of 360 degrees is equal to at least one time a sum of lengths of the right-angled sides of the two identical right-angled trapezoids. As illustrated in fig. 2 of Hotine, the pitch is greater than a width of the thread due to the rectangular grooves. Thus, a distance that the trapezoids move axially over one revolution is greater than the width of the thread, which is also greater than the sum of the lengths of the right-angled sides of the trapezoids.
Claim 5 recites the first helical conical surface (421) and the second helical conical surface (422) of the bidirectional tapered helical hole, and the internal helical line (5) are all continuous helical surfaces and a continuous helical line, respectively. Hotine teaches the threads to be a continuous helical thread (figs. 1-2).
Claim 13 recites the first helical conical surface (721) and the second helical conical surface (722) of the helical truncated cone body, and the external helical line (8) are continuous helical surfaces and a continuous helical line, respectively. Kondo teaches the threads to be a continuous helical thread (figs. 1-2).

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered.  Applicant argues that the previous prior art rejection fail to teach the rectangular grooves added to claim 1. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”